Citation Nr: 0326572	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  96-05 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under provisions of 
38 U.S.C.A. § 1151 for a leg disability resulting from 
medical treatment or evaluation provided by VA in February 
1994.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a urinary condition resulting from 
medical treatment or evaluation provided by VA in February 
1994.  

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nervous condition resulting from 
medical treatment or evaluation provided by VA in February 
1994.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to October 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   During the course of this appeal, 
the veteran claimed to sustain an injury to his back during 
the surgery performed by VA in February 1994.  See statements 
made by the veteran during the July 1996 hearing and a 
written statement provided by the veteran in September 1997.  
This issue has not been addressed by the RO and is referred 
to that office for appropriate action.   


REMAND

The Board finds that additional development is necessary 
prior to completion of its appellate review.  The veteran 
contends that during the course of medical evaluation at the 
Ponce VA medical center, he sustained a puncture of the 
rectum.  As a consequence, he believes that he developed 
urinary, leg and nervous conditions.  

No recent examination or medical opinion has been obtained to 
determine whether the veteran currently has urinary, leg or 
nervous conditions that may be associated with evaluation or 
treatment provided at VA.  In view of the foregoing, the 
claim is remanded for the following actions:  

1.  The veteran should be afforded an 
orthopedic examination in order to 
determine the current nature and etiology 
of any leg condition.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiners for 
use in studying the case.  The examiner 
is requested to review the record and 
provide a complete diagnosis of any leg 
disability.  The examiner is also 
requested to provide and opinion as to 
whether it is at least as likely as not 
that the veteran's existing leg 
disability is related to evaluation or 
treatment provided in February 1994.  The 
clinical basis for that opinion should be 
set forth in detail.  

2.  The veteran should be afforded a 
special urology examination in order to 
determine the current nature and etiology 
of any existing urological condition.  
The veteran should be afforded the option 
of having examination conducted at a VA 
medical center other than Ponce.  The 
physician who treated him in February 
1994 should not evaluate him.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner should provide a complete 
diagnosis and should state whether it is 
at least as likely as not that the 
veteran's existing urinary tract 
condition is related to evaluation or 
treatment provided to him at VA in 
February 1994.  

2.  The veteran should be afforded a VA 
neuropsychiatric condition in order to 
determine the current nature and etiology 
of any existing neuropsychiatric 
condition.  The examiner is requested to 
review the veteran's claims folder and is 
requested to provide a complete diagnosis 
of any existing psychiatric disability.  
In addition, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
currently has a nervous condition related 
to evaluation or treatment provided by VA 
in February 1994.  The clinical basis for 
the opinion should be set forth in 
detail.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


